15 F.3d 1160
304 U.S.App.D.C. 429
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.TRANSACTION MGMT.v.BALTIA AIRLINES, INC., Appellant.
Nos. 92-7147, 92-7184 and 93-7097.
United States Court of Appeals, District of Columbia Circuit.
Jan. 12, 1994.

Before:  SILBERMAN, BUCKLEY and GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED that the order of the district court affirming the arbitration award and granting attorneys' fees and costs be affirmed, substantially for the reasons stated by the district court.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.